Citation Nr: 1416372	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-10 517	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased rating for residuals nasopharyngeal cancer, currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for hearing loss of the right ear.  

3.  Entitlement to service connection for jaw disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel
INTRODUCTION

The Veteran had active service from February 1966 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an February 2009 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The February 2009 rating action granted service connection for nasopharyngeal cancer and evaluated it as 100 percent disabling, effective from November 2, 2005 to June 30, 2004.  A noncompensable evaluation was thereafter assigned from July 1, 2005.  The August 2009 rating decision, in pertinent part, denied service connection for a jaw disability and hearing loss of the right ear.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from February 1966 to February 1969.  

2.  The Veteran perfected a timely appeal of the February 2009 and August 2009 rating decisions that denied his claim for an initial compensable rating for nasopharyngeal cancer, as well as his claims of service connection for hearing loss of the right ear and a jaw disability.  

3.  In April 2014, the Board was notified by the Social Security Administration (SSA) that the Veteran had died in January 2014.   


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  Information received by the Board reflects that the Veteran passed away on January 22, 2014.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should 

file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  

It appears that in a February 2014 statement, the Veteran's widow requested that she be substituted as the claimant for purposes of processing the claim to completion.  As such, the issue of entitlement to substitution of the claimant due to the death of the claimant has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   


ORDER

The appeal is dismissed.




		
THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


